DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application PCT/EP2019/084353, filed on 12/10/2019, which claims priority from DE102019200388.5, filed on 1/15/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “wherein the first partial region comprises a material having an inherent damping of more than 20%” is unclear and indefinite. It is unclear what standard amount the damping of more than 20% recited by the claim is being compared to, and it is unclear how one of ordinary skill in the art would determine whether a material satisfies the claim limitation; thus, the scope of the claim language is indefinite. For the purposes of examination, the limitation is being interpreted as meaning the material of the first partial region is a plastic as described in the instant specification in page 5, lines 26-29 (this disclosure relates the inherent damping of more than 20% to plastic materials, such as perfluoroelastomers). Thus, claim 12 is rejected as being indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krastev (US PGPub 2010/0096512).
Regarding claim 1, Krastev discloses a protective apparatus configured to protect lines between first and second components of a projection exposure apparatus for semiconductor lithography (Figs. 1-8, paras. [0007]-[0008], [0041], a guide GD guides cables and hoses between two parts of a lithography apparatus to avoid damage 
a first partial region (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], end blocks 18, 68); and 
a second partial region comprising multiple segments (Figs. 1-3, 6, 8, paras. [0042]-[0044], [0062]-[0065], the guide GD, GD4, GD6 includes a band having multiple blocks 2, 62 and deformable members 3, 63), 
wherein the protective apparatus is configured so that when the protective apparatus is firmly connected to the first and second components (Figs. 1-8, paras. [0007]-[0008], [0041], the guide GD1, GD6 guides cables and hoses between two parts of a lithography apparatus): 
the first and second partial regions protect against mechanical damage to the lines (the limitation “the first and second partial regions protect against mechanical damage to the lines” is functional language, and the guide structure taught by Krastev teaches all of the structural limitations required by the claim. MPEP 2114. Figs. 1-3, 8, paras. [0041], [0043], [0048], [0062]-[0065], the guide GD1, GD6 prevents mechanical damage to the hoses and cables between the parts of the lithography apparatus); and 
the first partial region at least temporarily mechanically decouples the first component from the second component (the limitation “the first partial region at least temporarily mechanically decouples the first component from the second component” is functional language, and the guide structure taught by Krastev teaches all of the structural limitations required by the claim. MPEP 2114. Figs. 1-3, 6, 8, paras. [0041], [0043], [0048], [0058], [0062]-[0065], the end blocks are fitted to the ends of the band of the guide to connect to the relatively moving parts of the lithography apparatus and are able to function to mechanically decouple the positioning device PW from the frame FR).
Regarding claim 2, Krastev discloses wherein the segments of the second partial region have different lengths (Figs. 1-3, 6, 8, paras. [0042]-[0044], [0052]-0054] ,[0062]-[0065], the guide GD, GD4, GD6 includes a band having multiple blocks 2, 62 and deformable members 3, 63, the blocks and the deformable members having different lengths). 
Regarding claim 3, Krastev discloses wherein the first partial region and a segment of the second partial region are clamped together (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], the end blocks 18 are fitted to the end bands of the guide GD4, and end block 68 is clamped to the guide GD6 using plate 72 and moveable bar 71). 
Regarding claim 4, Krastev discloses wherein the first partial region is firmly connected to a segment of the second partial region (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], the end blocks 18 are fitted to the end bands of the guide GD4 such that the end blocks are connected to the segments of GD4, and end block 68 is clamped to the guide GD6 using plate 72 and moveable bar 71 such that the end block is connected to deformable members 63 and blocks 62).
Regarding claim 5, Krastev discloses wherein the first partial region has a first position in which it is connected to the segment of the second partial region, and the first partial region has a second position in which it is connected to the segment of the second partial region (Fig. 8, paras. [0048], [0058], [0062]-[0065], end blocks are connected to the relatively moving parts so that the end blocks are movable to different positions. The end block 68 is connected to deformable members 63 and blocks 62 via plate 72 and movable bar 71). 
Regarding claim 6, Krastev discloses wherein, when the first partial region is in its first position, the first partial region firmly connects two segments of the second partial region to one another (Fig. 8, paras. [0048], [0058], [0062]-[0065], end block 68 is connected to deformable members 63 and blocks 62).
Regarding claim 7, Krastev discloses wherein, when the first partial region is in its first position, the first partial region firmly connects the segment of the second partial region to at least one component selected from the group consisting of the first component and the second component (Fig. 8, paras. [0048], [0058], [0062]-[0065], end blocks are connected to the relatively moving parts, and the end block 68 is connected to deformable members 63 and blocks 62; thus, the deformable members 63 and blocks 62 are connected to the moving parts of the lithographic apparatus). 
Regarding claim 8, Krastev discloses wherein, when the first partial region is in its second position, the first partial region is firmly connected to a segment of the second partial region (Fig. 8, paras. [0048], [0058], [0062]-[0065], end block 68 is connected to deformable members 63 and blocks 62).
Regarding claim 9, Krastev discloses wherein, when the first partial region is in its second position, the first partial region is firmly connected to a component selected from the group consisting of the first component and the second component (Fig. 8, paras. [0039]-[0041], [0048], [0058], [0062]-[0065], end blocks are connected to the relatively moving parts, such as the positioning device PW and the frame FR, and the end block 68 is connected to deformable members 63 and blocks 62). 
Regarding claim 13, Krastev discloses wherein the first partial region comprises multiple segments (Figs. 6, 8, paras. [0058], [0062]-[0065], the end blocks include block 68 and movable bar 71). 
Regarding claim 14, Krastev discloses wherein the first and second components and the segments of the first and second partial regions are arranged successively according to one of the following: 
the first component, a segment of the first partial region, a segment of the second partial region, the second component (Figs. 1, 6, 8, paras. [0039]-[0041], [0048], [0058], [0062]-[0065], end blocks are connected to the relatively moving parts, such as the positioning device PW and the frame FR, and the deformable members 63 and blocks 62 are connected between the components); 
the first component, a segment of the second partial region, a segment of the first partial region, the second component; 
the first component, a first segment of the first partial region, a segment of the second partial region, a second segment of the first partial region, the second component (Figs. 1, 6, 8, paras. [0039]-[0041], [0048], [0058], [0062]-[0065], the end blocks are connected to the relatively moving parts, such as the positioning device PW and the frame FR, and the deformable members 63 and blocks 62 are connected between the components); 
the first component, a first segment of the first partial region, a first segment of the second partial region, a second segment of the first partial region, a second segment of the second partial region, a third segment of the first partial region, the second component; 
the first component, a first segment of the first partial region, a first segment of the second partial region, a second segment of the first partial region, a second segment of the second partial region, the second component; 
the first component, a first segment of the second partial region, a first segment of the first partial region, a second segment of the second partial region, a second segment of the first partial region, the second component; and 
the first component, a first segment of the second partial region, a segment of the first partial region, a second segment of the second partial region, the second component.
Regarding claim 16, Krastev discloses wherein materials of the protective apparatus are vacuum-suitable (Figs. 1-3, 6, 8, paras. [0041], [0062]-[0065], the guide GD is formed of materials suitable for a vacuum environment).
Regarding claim 17, Krastev discloses wherein the segments of the second partial region have different lengths (Figs. 1-3, 6, 8, paras. [0042]-[0044], [0052]-0054] ,[0062]-[0065], the guide GD, GD4, GD6 includes a band having multiple blocks 2, 62 and deformable members 3, 63, the blocks and the deformable members having different lengths), and the first partial region and a segment of the second partial region are clamped together (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], the end blocks 18 are fitted to the end bands of the guide GD4, and end block 68 is clamped to the guide GD6 using plate 72 and moveable bar 71).
Regarding claim 18, Krastev discloses wherein the segments of the second partial region have different lengths (Figs. 1-3, 6, 8, paras. [0042]-[0044], [0052]-0054] ,[0062]-[0065], the guide GD, GD4, GD6 includes a band having multiple blocks 2, 62 and deformable members 3, 63, the blocks and the deformable members having different lengths), and the first partial region is firmly connected to a segment of the second partial region (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], the end blocks 18 are fitted to the end bands of the guide GD4 such that the end blocks are connected to the segments of GD4, and end block 68 is clamped to the guide GD6 using plate 72 and moveable bar 71 such that the end block is connected to deformable members 63 and blocks 62).
Regarding claim 19, Krastev discloses an apparatus (Fig. 1, a lithographic apparatus), comprising:
an illumination system configured to illuminate an object field (Fig. 1, paras. [0020]-[0021], [0029]-[0031], illumination system IL illuminates a patterning device MA);
a projection optical unit configured to image the object field into an image field (Fig. 1, paras. [0020]-[0021], [0025], [0029]-[0031], the projection system PS projects an image of the patterning device MA onto the substrate W);
and
a protective apparatus according to claim 1 (see claim 1 rejection above, Figs. 1-3, 6, and 8, paras. [0007]-[0008], [0041]-[0044], [0048], [0058], [0062]-[0065], guide GD prevents damage to cables and hoses),
wherein the apparatus is a semiconductor lithography projection exposure apparatus (Fig. 1, paras. [0020]-[0021], [0029]-[0031], lithographic apparatus). 
Regarding claim 20, Krastev discloses a method of using a semiconductor lithography projection exposure apparatus (Fig. 1, lithographic apparatus) comprising an illumination system (Fig. 1, paras. [0020]-[0021], [0029]-[0031], illumination system IL illuminates a patterning device MA), a projection optical unit (Fig. 1, paras. [0020]-[0021], [0025], [0029]-[0031], the projection system PS projects an image of the patterning device MA onto the substrate W) and a protective system (Figs. 1-3, 6, and 8, paras. [0007]-[0008], [0041]-[0044], [0048], [0058], [0062]-[0065], guide GD prevents damage to cables and hoses), the method comprising:
using the illumination system configured to illuminate an object field (Fig. 1, paras. [0020]-[0021], [0029]-[0031], illumination system IL illuminates a patterning device MA); and
using the projection optical unit configured to image the object field into an image field (Fig. 1, paras. [0020]-[0021], [0025], [0029]-[0031], the projection system PS projects an image of the patterning device MA onto the substrate W),
wherein the protective apparatus is a protective apparatus according to claim 1 (see claim 1 rejection above, Figs. 1-3, 6, and 8, paras. [0007]-[0008], [0041]-[0044], [0048], [0058], [0062]-[0065], guide GD prevents damage to cables and hoses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krastev.
Regarding claim 10, Krastev discloses the first partial region a first partial region (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], end blocks 18, 68) and a second partial region comprising multiple segments (Figs. 1-3, 6, 8, paras. [0042]-[0044], [0062]-[0065], the guide GD, GD4, GD6 includes a band having multiple blocks 2, 62 and deformable members 3, 63) each necessarily having a static stiffness. However, Krastev does not appear to explicitly describe wherein the ratio of the static stiffness of the first partial region to a static stiffness of the second partial region is greater than 1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of the static stiffness of the first partial region to a static stiffness of the second partial region to be greater than 1 based on the teachings of the first partial region and the second partial region having multiple segments in the protective apparatus of Krastev since optimizing the stiffness ratio such that the ratio of the static stiffness of the first partial region to a static stiffness of the second partial region is greater than 1 would have only required routine skill to have determined the optimal ratio to permit ease of movement between elements of a lithography apparatus while preventing damage to the cables connecting the elements (see Krastev, para. [0041]-[0042]). 
Regarding claim 11, Krastev discloses the first partial region a first partial region (Figs. 1-3, 6, 8, paras. [0048], [0058], [0062]-[0065], end blocks 18, 68) and a second partial region comprising multiple segments (Figs. 1-3, 6, 8, paras. [0042]-[0044], [0062]-[0065], the guide GD, GD4, GD6 includes a band having multiple blocks 2, 62 and deformable members 3, 63) each necessarily having a stiffness. Although Krastev does not appear to explicitly describe wherein, in a frequency range of from 500 Hz to 2000 Hz, a ratio of a dynamic stiffness of the first partial region to a dynamic stiffness of the second partial region is less than 1/10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of the dynamic stiffness in a frequency range of from 500 Hz to 2000 Hz, to obtain a ratio of a dynamic stiffness of the first partial region to a dynamic stiffness of the second partial region of less than 1/10 based on the teachings of the first partial region and the second partial region having multiple segments in the protective apparatus of Krastev since optimizing the stiffness ratio such that in a frequency range of from 500 Hz to 2000 Hz, a ratio of a dynamic stiffness of the first partial region to a dynamic stiffness of the second partial region is less than 1/10 would have only required routine skill to have determined the optimal ratio to permit ease of movement between elements of a lithography apparatus while preventing damage to the cables connecting the elements while the elements are in relative motion (see Krastev, para. [0041]-[0042]). 





Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krastev as applied to claim 1 above, and further in view of Geuppert et al. (US PGPub 2013/0314771, Geuppert hereinafter). 
Regarding claim 12, as best understood, Krastev does not appear to explicitly describe wherein the first partial region comprises a material having an inherent damping of more than 20%.  
Geuppert discloses wherein the first partial region comprises a material having an inherent damping of more than 20% (paras. [0025], [0062], the damping element is formed fluoro rubbers (FKM) or from perfluoro rubbers (FFKM)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first partial region comprises a material having an inherent damping of more than 20% as taught by Geuppert as the material for the first partial region in the protective apparatus as taught by Krastev since including wherein the first partial region comprises a material having an inherent damping of more than 20% is commonly used to provide damping in microlithography applications (Geuppert, paras. [0026], [0062]). 
Regarding claim 15, Krastev does not appear to explicitly describe wherein the first partial region comprises a tuned mass damper.
Geuppert discloses wherein the first partial region comprises a tuned mass damper (Figs. 1-6, paras. [0055]-[0057], [0062], [0065], [0071], [0073]-[0075], [0077]-[0078], [0082]-[0084], [0087], the damping element 130 damps undesired resonances during operation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first partial region comprises a tuned mass damper as taught by Geuppert in the first partial region in the protective apparatus as taught by Krastev since including wherein the first partial region comprises a tuned mass damper is commonly used to permit desired movements while damping undesired movements to enable improved control of elements in a lithography apparatus (Geuppert, paras. [0015], [0022], [0071], [0075]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882